Case 20-10343-LSS Doc554§6 Filed 07/12/21 Page1of3
Yynitel §fEEP bualsupeed Cour

psi la YY ¥o/ DE FILED

2021 JUL 12 AM 8:57

Wa

a fe Bhp 23/2, LOEPE, SJ)
L/bylnr LF
ve Z 54. Li tal / i ae rz oe eer ‘hits

/
YM 0 AY Jute AF dpa Meee boule Le

< ot
G pero! br fi af hy a StnS pn €

all ufo Za behing 4a Freed g Uf
+ rafiemstion / fi. manage fe een
perry bolt eA $e fF ZO)

do phe Molary fegle ¢ Ce we
ah wel wi fA a pr Joe Oe

fe

o/ phere : ‘bal tc ga fe ae 17 (

ge be fof 00 ghF tee «
Sent 2 Aor % fl

(e A fhe lor? Mcsé Gk Die) hypo
_ fe 4 ee howd GE pre

OV Ff eam re Ih igGh¥S OL él! ¥ \
ba Le / / Lo U/ « 5. sup lel CoberF
ae Su ie Lge Ec (MNOrey

O ne

A Wir k
Dpé fo all, Zz fo “7

s7ift of of ll fae YL wr val

= fe MW tpl 5 HVC f pre

Girt Lt 7 : ie are Ag per
jay Seabee? ne ue 2 L:. welt 2/A

soa) Poaeds Fae Yond 7%

vad ‘an Chil Ned AIA

LL) YO 2 f

 

 
Case 20-10343-LSS Doc5546 Filed 07/12/21 Page 2of3

EXAMPLE #1 Ny Cum U 5 A zz

FREEDOM OF INFORMATION / PRIVACY A REQUE

 

EST

REQUESTOR . . DATE OF BIR

   

SEC. NO.

   

 

$$

AGENCY REQURSTED FROM: Zz i Sée’ CASE NUMBER 20 ~ZO +f 3 Ch SS)
DISTRICT couRT MasZ(l SECS PLIKTUOLEY Po tli tdi-€

Pursuant to the Freedom Of Information Act, 5 USC 552, and the Privacy Act
of 18746, & USC 552a, 1 hereby reguest copies of the eoriseiae documents. If by
reason you choge not to send me any of the documents or papers requested then
Please furnish me with a “Vaughn Index", as set forth in VAUGHN vy. ROSEN, 484
-28 826 (D.C.D.C. 1973}.

m4

I am reguesting all records, documents, and information you have in your
files pertaining to me or mentioning my name.

Please consider this as a first- party request under the FOIA, 5 USC
ang as a Privacy Act reguest, 5 USC 552a also.

Es
552,

In the event that some of the material is consiée
form @iselosure under both Acts, then please include
documents and the specific exemption you are relying
the excised portions. Please note that in order to
claim an appropriate exemption under both Acts.

red by you to be exempt
ail segregable portions of
upon to deny disclosure of
avoid disclosure you must

I am requesting that you abide by the statutory time
Qetermination on this request,

under Section 552(a)(6)(A) (3).

Within to make a
that being ten (10) working days from your snoeiot

I request a fee waiver or at least a fee reduction, however, in the event
you geny this request for waiver 1 hereby agree to pay the fees for search and
Guplication while retaining my right to appeal your @enial of Waiver. The
information requested will not be used for any commercial purpose.

   

swear under the penalty of

y ¥
o i am requesting alli the a information and

L
ts for my personal use.

Bis os sf
Sf wots le 1ot a fe fUCE Ci

A LZ “O)

DATED

 

   

Qmarmp avy
DIATE OR

 

COUNTY OF

 

; ee
_ Werat~ Bly
fUarth ForK Col

BEFORE ME, A NOTARY PUBLIC, on this day personally appeared known to me the
person whose name iS Subscribed above and, being by me first auly sworn, declared
that the information above is true ang correct.

Given under my hand and seal of office this _. day of
200

NOTARY PUBLIC __ MY COMMISSION EXPIRES

 

>
ra)

 

 
Case 20-10343-LSS Doc5546 Filed 07/12/21 Page3of3

AG

ad al e zy ACS
L422 7 eee BAS

SH

prre? gt
}zZ0zZ 90 INnr b}L£ZLZLZE0000 3;

+} S000 $ zooes diz t

me pemrne 1 hi
LET EE “Eo a8, F

 

Teor: $c THos EaS £

- ee et ena Seen te! ee at oer

(et YN

Ji? / )

 

 

 
